Citation Nr: 0300003	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to service connection for thoracic scoliosis 
of the cervical spine, to include degenerative arthritis, 
claimed as secondary to the service-connected Kienbock's 
disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and July 1987 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Service connection is presently in effect for 
Kienbock's disease, with a 30 percent evaluation effective 
March 1995.

3.  There is no medical evidence of record, which 
indicates that thoracic scoliosis, to include degenerative 
arthritis, is related to the service connected Kienbock's 
disease. 


CONCLUSION OF LAW

Thoracic scoliosis, to include degenerative arthritis, is 
not proximately due to or the result of the service 
connected Kienbock's disease.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the January 1999 statement of the case (SOC), the 
February 1999 supplemental statement of the case (SSOC), 
the July 1999 SSOC, and the August 2002 SSOC, the RO 
denied the secondary service connection claim on the 
substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue 
addressed in this decision.  Review of the record shows 
that in March 2001, the RO informed the veteran of the 
enactment of the VCAA, to include: VA's duty to notify him 
about the claim; VA's duty to assist him in obtaining 
evidence for his claim; what the evidence must show in 
order to establish entitlement; and what evidence was 
still needed from the veteran.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records, service personnel 
records, private medical records, and VA outpatient 
treatment records, have been associated with the claims 
folder.  The veteran was also afforded VA examinations in 
connection with his claim.  The Board notes that Social 
Security Administration (SSA) determinations are contained 
within the claims folder.  Numerous attempts were made by 
the RO to obtain the underlying treatment records utilized 
in the August 1995 SSA determination.  In a March 2000 
statement, the veteran indicated that he sent copies of 
the medical records used in the aforementioned decision.   
Therefore, the Board shall proceed with a decision based 
on the evidence of record, the decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claim.  The veteran has not identified, and 
the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's 
claim have been properly developed, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claim.  Accordingly, 
the Board will address the merits of the veteran's claim.

The veteran contends that he is entitled to service 
connection for thoracic scoliosis, to include degenerative 
arthritis, as secondary to his service-connected 
Kienbock's disease.  The Board notes that the veteran has 
limited his contentions in this appeal specifically to 
principles of secondary service connection, and the RO has 
primarily developed this appeal on that basis.  As such, 
the Board will focus its analysis on secondary service 
connection.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active 
military, naval, or air service, during a period of war.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result 
of a service-connected disease or injury, it too shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The veteran is service connected for Kienbock's disease, 
which is currently evaluated as 30 percent disabling.  
Service connection was based on the veteran's service 
medical records and a June 1990 VA examination, which 
diagnosed the veteran with Kienbock's disease status post 
radial shortening of the right wrist.    

The Board has thoroughly reviewed the evidence of record, 
to include VA outpatient treatment records, VA examination 
reports, Iowa Department of Human Services records, SSA 
determinations, private medical records, testimony 
provided by the veteran in a December 1998 RO hearing, and 
statements of the veteran and his wife; and concludes, 
that the preponderance of the evidence is against a 
finding that the veteran's current symptoms are secondary 
to his service connected Kienbock's disease.  

In this regard, the veteran was first diagnosed with 
thoracic scoliosis in March 1997.  Upon VA examination in 
July 1997, x-ray examination of the cervical spine 
revealed minimal degenerative changes with normal 
alignment.  X-rays of the dorsal spine in the AP and 
lateral view showed a slight S-shaped upper thoracic 
scoliosis.  A MRI of the cervical spine was also obtained, 
which showed no nerve root or cord compression.  The 
examiner diagnosed the veteran with thoracic scoliosis, 
which he indicated he discussed at length with the veteran 
and his wife.  The examiner noted that the veteran and his 
wife were adamant in their opinion that the right upper 
extremity disability caused the scoliosis.  The examiner 
concluded, "I do not feel that the scoliosis is related to 
the Kienbock's treatment or complications."

VA outpatient records contain treatment for upper back 
pain and neck spasms, as well as diagnoses of thoracic 
scoliosis.  However, there are no opinions contained in 
these records that the veteran's thoracic scoliosis, to 
include degenerative arthritis, was either caused by or 
aggravated by the service-connected Kienbock's disease.  

Finally, upon VA examination in January 1999, diagnostic 
tests of the cervical spine again showed some mild 
degenerative changes.  At the lower cervical spine, x-rays 
showed a slight apex leftward curvature and in the lower 
thoracic spine there was a lesser amount of apex right 
curvature.  The examiner diagnosed the veteran with mild 
cervicothoracic scoliosis "unrelated to the Kienbock's 
disease of the right wrist."

The Board finds that the veteran has not established that 
he is entitled to secondary service connection for 
thoracic scoliosis, to include degenerative arthritis, and 
his appeal must be denied.  See 38 C.F.R. § 3.310(a).  
There is no evidence of record that any current thoracic 
scoliosis, to include degenerative arthritis, was either 
caused by or aggravated by the service-connected 
Kienbock's disease.  See Allen, supra.   The only opinion 
of record is that of the veteran and his wife and as they 
are laypersons with no medical training or expertise, 
their contentions alone do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran has not contended that his claimed 
disorder is directly related to service, as discussed at 
the outset of this decision, the Board finds no evidence 
that the veteran had the claimed disorder in service, and 
there is no medical evidence relating the claimed disorder 
to an incident of the veteran's active service.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of 

the doubt rule."  However, as the evidence is not in 
relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to service connection for thoracic scoliosis, 
to include degenerative arthritis, claimed as secondary to 
Kienbock's disease, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

